Citation Nr: 1524995	
Decision Date: 06/11/15    Archive Date: 06/19/15

DOCKET NO.  13-16 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for degenerative joint disease, left hip, secondary to service-connected left hallux valgus, left great toe, status post bunionectomy and metatarsal osteotomy.

2.  Entitlement to service connection for a left knee strain secondary to service-connected left hallux valgus, left great toe, status post bunionectomy and metatarsal osteotomy.

3.  Entitlement to service connection for left lower extremity sciatica secondary to service-connected degenerative arthritis of the lumbar spine at L3-L4, L5-L6, and L6-S1.

4.  Entitlement to service connection for right lower extremity sciatica secondary to service-connected degenerative arthritis of the lumbar spine at L3-L4, L5-L6, and L6-S1.

5.  Entitlement to service connection for an acquired psychiatric disorder to include anxiety and depression, secondary to service-connected disabilities.  
6.  Entitlement to service connection for bilateral hearing loss.

7.  Entitlement to a total temporary rating due to treatment for a service-connected condition.  

8.  Entitlement to a total disability rating based on individual unemployability (TDIU).  

9.  Entitlement to an increased rating for hallux valgus, left great toe, status post bunionectomy and metatarsal osteotomy, currently rated as 10 percent disabling.

10.  Entitlement to an increased rating for degenerative arthritis of the lumbar spine at L3-L4, L5-L6, and L6-S1, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Raymond Smith on behalf of David Huffman, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kimberly A. Mitchell, Associate Counsel






INTRODUCTION

The Veteran served on active duty from April 1973 to April 1976.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from June 2010, January 2012, February 2013, May 2013, and October 2013, rating decisions of the Huntington, West Virginia Regional Office (RO).  

In July 2014, the appellant testified during a travel board hearing before the undersigned Acting Veterans Law Judge.  A transcript of that hearing is of record.  

This appeal includes documents contained in the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of all of these records.

The issues of entitlement to service connection for degenerative joint disease, left hip, secondary to service-connected left hallux valgus, left great toe, status post bunionectomy and metatarsal osteotomy; left and right lower extremity sciatica secondary to service-connected degenerative arthritis of the lumbar spine; an acquired psychiatric disorder to include anxiety and depression; bilateral hearing loss; a total temporary rating due to treatment for a service-connected condition; TDIU; an increased rating for hallux valgus, left great toe, status post bunionectomy and metatarsal osteotomy, currently rated as 10 percent disabling; and an increased rating for degenerative arthritis of the lumbar spine at L3-L4, L5-L6, and L6-S1, currently rated as 10 percent disabling are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran does not have a current left knee disability.


CONCLUSION OF LAW

The criteria for service connection for a left knee disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2014); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notice has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, by correspondence dated in July 2011, the Veteran was informed of the evidence and information necessary to substantiate the claim, the information required of the Veteran to enable VA to obtain evidence in support of the claims, the assistance that VA would provide to obtain evidence and information in support of the claims, and the evidence that should be submitted if there was no desire for VA to obtain such evidence.  In the same letter the Veteran received notice regarding the assignment of a disability rating and effective date in the event of an award of VA benefits.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that statements made by the Veteran and his representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).  

Thus, VA has satisfied its duty to notify the Veteran and had satisfied that duty prior to the initial adjudication.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the Veteran of any evidence that could not be obtained.  The Veteran has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained an examination with respect to the claim in July 2011, and the Board finds the examination to be adequate for rating purposes as the examiners reviewed the file and addressed the Veteran's symptoms.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).  To establish service connection for a disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran has asserted that he has a left knee condition secondary to service-connected left hallux valgus, left great toe, status post bunionectomy and metatarsal osteotomy.  

At a July 2011 VA examination, the Veteran reported that in 2000, he had gradual onset of left knee pain in conjunction with left foot pain, and that the knee pain has gotten worse since then.  He reported that the knee pain is aggravated by prolonged walking, standing, or exercise, and alleviated by medication and rest.  Physical examination revealed that his range of motion was normal with no objective evidence of painful motion.  There was no tenderness or pain on palpation, no instability, and muscle strength was normal.  The VA examiner also did not report any functional loss or impairment, and the Veteran stated the knee pain did not prevent him from working.  A May 2010 x-ray showed no acute fracture or dislocation.  The examiner noted evidence of bilateral patellar subluxation, however, no acute bone injury was noted.  A July 2011 x-ray showed no acute fracture or dislocation and the impression was a negative examination.  There was no evidence of degenerative or traumatic arthritis.  The examiner opined that it was less likely than not the Veteran's left knee strain in 2000 and worsening pain since then was caused by or related to his service-connected hallux valgus, left toe.  The rationale provided was that there is minimal objective findings and negative x-rays.  

During an April 2013 VA foot examination, the Veteran reported that in January 2012, he had an aortobifemoral bypass.  He stated that before the surgery he could barely walk 25 feet without resting due to severe pain in his hips and lower extremities, but following the surgery the pain in his hips and his left knee resolved.  

At the July 2014 Board hearing, the Veteran testified that before the January 2011 left toe bunionectomy and metatarsal osteotomy his knee was painful and would give out on him.  He stated that since the surgery the pain left and he could walk.  When asked by his representative if he was having any problems with the left knee now, the Veteran replied that it didn't seem like it.  

Based on the fact that the July 2011 VA examiner found no evidence of a current left knee disability, the Veteran's statements that he no longer has knee pain, and the lack of evidence of a current diagnosis of left knee disability, the Board finds that the preponderance of the evidence is against a finding that the Veteran has a current disability for VA purposes.  Therefore, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a left knee condition secondary to service-connected left hallux valgus, left great toe, status post bunionectomy and metatarsal osteotomy is denied.



REMAND

Although the Board sincerely regrets any additional delay, a remand is necessary so that VA can fulfill the duty to assist the Veteran in obtaining evidence to substantiate the claims on appeal.  38 U.S.C.A. 5103A (West 2014), 38 C.F.R. 3.159(c) (2014).  That duty includes assisting the Veteran in obtaining relevant evidence identified by the Veteran, and to provide the Veteran a VA examination.  38 C.F.R. 3.159(c) (2014).

At the outset, the Board finds that not all of the Veteran's VA treatment records are associated with the claims file, including the treatment records for his toe surgery on January 19, 2011.  Additionally, the Veteran has submitted medical opinions from Dr. K.D. and Dr. J.D., however there are no treatment records from these physicians associated with the claims file, nor is it known whether these are private or VA physicians.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are actually attached to the reviewed files.  Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).  As the Board is unable to make a determination on the claims at issue without the VA and private treatment records, these records should be associated with the claims file.  Accordingly, the RO should contact the Veteran and request that he provide contact information for Dr. K.D. and Dr. J.D. regarding any treatment he received for his conditions on appeal.

Left hallux valgus, left great toe, status post bunionectomy and metatarsal osteotomy

The Veteran contends that he is entitled to a rating in excess of 10 percent for his service-connected left toe disability.  Specifically, at the July 2014 Board hearing, he testified that his symptoms are more severe than his current disability rating reflects, and that he has continued to have pain in his toe after the January 2011 surgery.  The Veteran stated that the surgical screw rubs against his skin and that he has experienced painful cramps in that toe since the surgery.  In light of the Veteran's statements suggesting a possible worsening of his left great toe symptoms since the most recent April 2013 VA examination, the most recent VA examination may not reflect the current state of the Veteran's left great toe disability.  As such, the Board finds it is appropriate to afford the Veteran a new VA examination to evaluate the current severity of his left great toe disability.  Green v. Derwinski, 1 Vet. App. 121 (1991); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Degenerative arthritis of the lumbar spine at L3-L4, L5-L6, and L6-S1

At his July 2014 Board hearing, the Veteran stated that his symptoms are more severe than his current disability rating reflects.  Specifically, he testified that his back pain has worsened since the most recent March 2013 VA examination, and that if he doesn't take pain meds everyday his back and legs bother him.  In light of the Veteran's statements suggesting a possible worsening of his back symptoms since the most recent March 2013 VA examination, the most recent VA examination may not reflect the current state of the Veteran's back disability.  As such, the Board finds it is appropriate to afford the Veteran a new VA examination to evaluate the current severity of his back disability.  Green v. Derwinski, 1 Vet. App. 121 (1991); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Bilateral lower extremity sciatica secondary to service-connected degenerative arthritis of the lumbar spine at L3-L4, L5-L6, and L6-S1

At his July 2014 Board hearing, the Veteran stated that he has pain that radiates from his back down through his legs.  Specifically, he testified that the sciatica, or radiating pain, has gotten worse since the last March 2013 VA examination.  In light of the Veteran's statements suggesting a possible worsening of his sciatic symptoms since the most recent March 2013 VA examination, the most recent VA examination may not reflect the current state of any bilateral lower extremity sciatica condition.  As such, the Board finds it is appropriate to afford the Veteran a new VA examination to evaluate the current severity of any bilateral lower extremity sciatica condition.  Green v. Derwinski, 1 Vet. App. 121 (1991); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Degenerative joint disease, left hip, secondary to service-connected left hallux valgus, left great toe, status post bunionectomy and metatarsal osteotomy

At his July 2014 Board hearing, the Veteran stated that he continues to have left hip pain that has worsened since the last VA examination in May 2010.  

In May 2010, the Veteran was afforded a VA hip examination.  The Veteran reported recurrent left hip pain for the previous 8 years.  He stated that he was told that his left hip pain was secondary to the left hallux valgus, and he claimed that walking and standing caused pain in his left hip.  The Veteran also stated that he was told by an orthopedist at the Huntington, VAMC that the hip pain could be related to degenerative changes of the lumbar spine that were shown on previous x-rays.  X-ray of the pelvis on the date of the VA examination revealed osteophyte formation at both sacroiliac joints, and the VA examiner diagnosed degenerative disease of both hips.  The examiner opined that the degenerative disease of both hips was less likely as not caused by or a result of left sided hallux valgus.  The rationale provided was that the degenerative changes were bilateral, rather than only on the left hip, and the degenerative changes were of a nature one would expect for a person of the Veteran's age.  

The Board finds the VA examiners opinion to be incomplete for rating purposes.  While the examiner provided an opinion and rationale for causation, the examiner did not address whether the Veteran's hallux valgus of the left great toe aggravated the Veteran's left hip condition.  Furthermore, there is also evidence that suggests the Veteran's left hip pain may be caused by or aggravated by his service-connected lumbar spine disability.  

Where VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  As it remains unclear to the Board whether the Veteran's left hip condition was aggravated by his service-connected left great toe hallux valgus, on remand an addendum opinion is requested regarding whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), or less likely than not (probability less than 50 percent) that the Veteran's left hip condition or any residual thereof was aggravated by his service-connected left great toe hallux valgus.  Additionally, a VA opinion is requested regarding whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), or less likely than not (probability less than 50 percent) that the Veteran's left hip condition or any residual thereof was 
caused or aggravated by his service-connected lumbar spine disability.  

Acquired psychiatric disorder to include anxiety and depression, claimed as secondary to service-connected disabilities

At his July 2014 Board hearing, the Veteran stated that he has anxiety and depression as a result of dealing with his service-connected disabilities.  He stated that he feels confined or restricted by his disabilities, and has no goal to look forward to.  

The Board notes that the Veteran has not been afforded a VA psychological examination in this case nor was a medical opinion obtained.  VA has a duty to assist the Veteran in the development of a claim.  That duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2014).  

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the service or with another service connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2014).  Although the Veteran does not have a current diagnosis of an acquired psychiatric condition, he has testified that he has symptoms of depression and anxiety as a result of the limitations of his service-connected disabilities.  All of the requirements have been met in this case with the exception of sufficient competent medical evidence of record to make a decision on the claim.  

In light of the foregoing, a remand is necessary so that VA can fulfill the duty to assist the Veteran in obtaining evidence to substantiate a claim of entitlement to service connection for an acquired psychiatric disorder, secondary to service-connected disabilities.  38 U.S.C.A. 5103A (West 2014), 38 C.F.R. 3.159(c) (2014).  That duty includes providing the Veteran with a VA psychological examination and to obtain an expert medical opinion as to whether any current psychiatric disability is related to his active service because there is evidence of an incident in service, of a possible current disability, and of a relationship between the two.  38 C.F.R. § 3.159(c)(4) (2014).  

Bilateral hearing loss

At his July 2014 Board hearing, the Veteran indicated that his hearing loss has worsened since his last VA examination in March 2013.  Specifically, he testified that it has become increasingly more difficult to hear the television, and he often has to turn his head to the left to hear, as his left ear has better hearing.  In light of the Veteran's statements suggesting a possible worsening of his hearing loss symptoms since the most recent March 2013 VA examination, the most recent VA examination may not reflect the current state of the Veteran's hearing loss.  As such, the Board finds it is appropriate to afford the Veteran a new VA examination to determine whether he now has hearing loss disability that may be related to his period of active service.  Green v. Derwinski, 1 Vet. App. 121 (1991); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Total temporary rating due to treatment for a service-connected condition

At his July 2014 Board hearing, the Veteran indicated that after his left toe surgery in January 2011, he was told to wear a surgical boot and keep weight off of his left foot.  Based on this, and the fact that the Veteran had follow-up appointments through May 2011, the Veteran contends that he was convalescing from January through May and is therefore entitled to a total temporary rating for that time period.  

Unfortunately, the treatment records for the time period of the January 2011 surgery and the period following the surgery are not associated with the claims file.  As such, the Board does not have a complete record on which to adjudicate the claim.  Accordingly, the RO should obtain and associate these treatment records with the claims file.  

TDIU

The Board finds that the Veteran's claim of entitlement to a total disability rating for individual unemployability is inextricably intertwined with the other claims on appeal.  Therefore, the Board finds that remanding the claim for increased rating for contemporaneous consideration is also warranted.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  The RO or AMC should undertake appropriate development to obtain any outstanding, pertinent VA treatment records and associate them with the virtual claims file, to include those covering the Veteran's January 2011 left toe surgery and subsequent follow-up treatment.

2.  Contact the Veteran regarding any treatment he received from Dr. K.D. and Dr. J.D. an orthopedist.  For each provider identified, the Veteran should be requested to complete and sign a separate VA Form 21-4142, Authorization and Consent to Release Information to VA, and arrangements should thereafter be made to obtain the Veteran's treatment records from these facilities.  A response, negative or positive, should be associated with the claims file.

3.  After the aforementioned development has been completed, schedule the Veteran for a VA examination with an examiner who hasn't previously examined him, to determine the current severity of the Veteran's service-connected left hallux valgus, left great toe disability.  The examiner must review the claims file and note that review in the examination report.  All indicated studies and tests should also be performed.

The examiner should provide a rationale for all opinions expressed.  If the examiner is unable to answer any question without a resort to speculation, then he or she should so indicate and provide a rationale for why an answer could not be provided. 

4.  Schedule the Veteran for a VA examination with an examiner who hasn't previously examined him, to determine the current severity of the Veteran's service-connected degenerative arthritis of the lumbar spine disability.  The examiner must review the claims file and note that review in the report.  All indicated studies and tests should be performed.  The examiner should address whether the Veteran has any radicular symptoms.

The examiner should provide a rationale for all opinions expressed.  If the examiner is unable to answer any question without a resort to speculation, then he or she should so indicate and provide a rationale for why an answer could not be provided. 


5.  Schedule a VA examination or evaluation to determine the nature and etiology of any current bilateral lower extremity sciatic condition.  The claims folder should be reviewed and that review should be indicated in the examination report.  All necessary tests and studies should be accomplished and all clinical findings reported in detail.  The rationale for all opinions should be provided.  The examiner should provide the following:

(a)  Identify all diagnosed bilateral lower extremity sciatic conditions and opine whether it is at least as likely as not (50 percent probability or greater) that any diagnosed bilateral lower extremity sciatic condition is caused by the Veteran's service-connected left hallux valgus, left great toe disability.  

(b)  Opine whether it is at least as likely as not (50 percent probability or greater) that any diagnosed bilateral lower extremity sciatic condition is aggravated by the Veteran's service-connected left hallux valgus, left great toe disability.  

(c)  Opine whether it is at least as likely as not (50 percent probability or greater) that any diagnosed bilateral lower extremity sciatic condition is caused by the Veteran's service-connected degenerative arthritis of the lumbar spine disability.

(d)  Opine whether it is at least as likely as not (50 percent probability or greater) that any diagnosed bilateral lower extremity sciatic condition is aggravated by the Veteran's service-connected degenerative arthritis of the lumbar spine disability.


Aggravation means a permanent worsening of the disorder beyond the natural progress of the disorder.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.  38 C.F.R. § 3.310 (2014).

The examiner should provide a rationale for all opinions expressed.  If the examiner is unable to answer any question without a resort to speculation, then he or she should so indicate and provide a rationale for why an answer could not be provided.

6.  Schedule the Veteran for a VA examination with an examiner who hasn't previously examined him to determine the severity and etiology of any currently diagnosed left hip disability, to include degenerative joint disease.  The examiner must review the claims file and must note that review in the report.  All necessary tests and studies should be accomplished and all clinical findings reported in detail.  The examiner should set forth all examination findings, along with the complete rationale for all conclusions reached.  The examiner should provide the following:

(a)  Identify all diagnosed left hip conditions and opine whether it is at least as likely as not (50 percent probability or greater) that any diagnosed left hip condition is caused by the Veteran's service-connected left hallux valgus, left great toe disability.  

(b)  Opine whether it is at least as likely as not (50 percent probability or greater) that any diagnosed left hip condition is aggravated by the Veteran's service-connected left hallux valgus, left great toe disability.  

(c)  Opine whether it is at least as likely as not (50 percent probability or greater) that any diagnosed left hip condition is caused by the Veteran's service-connected degenerative arthritis of the lumbar spine disability.

(d)  Opine whether it is at least as likely as not (50 percent probability or greater) that any diagnosed left hip condition is aggravated by the Veteran's service-connected degenerative arthritis of the lumbar spine disability.

Aggravation means a permanent worsening of the disorder beyond the natural progress of the disorder.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.  38 C.F.R. § 3.310 (2014).

The examiner should provide a rationale for all opinions expressed.  If the examiner is unable to answer any question without a resort to speculation, then he or she should so indicate and provide a rationale for why an answer could not be provided.

7.  Schedule a VA examination or evaluation to determine the nature and etiology of any current acquired psychiatric disorder including PTSD.  The claims folder should be reviewed and that review should be indicated in the examination report.  The rationale for all opinions should be provided.  Specifically, the examiner should provide the following information:

After examining the Veteran and reviewing the relevant evidence in the Veteran's claims file, the examiner should identify all current psychiatric disorder(s) found.  With respect to each psychiatric diagnosis the VA examiner should offer an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (50 percent or greater probability) that he has a psychiatric disorder due to his service-connected disabilities.

In rendering the requested opinions, the physician should specifically consider and discuss the Veteran's contentions, that his service-connected conditions cause him to feel depression and anxiety.  

8.  Schedule a VA examination to determine whether the Veteran has a hearing loss disorder for VA benefits purposes that is related to active service.  The claims folder should be reviewed and that review should be indicated in the examination report.  The rationale for all opinions should be provided.  

The examiner should note that the Veteran's exposure to excessive noise during service has been conceded.  

In rendering the requested opinions, the physician should specifically consider and address the Veteran's in-service exposure to noise from helicopters, tanks, airplanes, and ammunition.

9.  Thereafter, readjudicate the claims on appeal, to include entitlement to a total temporary rating and entitlement to TDIU.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case, allow the applicable time for response, and then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


